Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Toyota Motor JP2013/9499.
Regarding claim 1, Toyota Motor discloses an insulating member inserted into a slot of an iron core of a rotary electric machine and thereby insulating the iron core from a coil disposed in the slot, comprising: 
a sheet-shaped insulating base material 60 having a first surface and a second surface ; and 
an adhesive layer 62 which is provided on at least one of the first surface and the second surface of the insulating base material and formed of an adhesive (as shown in figure 5), 
wherein the adhesive layer is provided with an exposed section 66 (portions exposed from adhesive) which extends in an axial direction of the iron core and in which the insulating base material is exposed from the adhesive (understood to extend in the axial direction).
Regarding claim 8, Toyota Motor discloses a stator of a rotary electric machine comprising: the insulating member according to claim 1; and the iron core (as shown in figure 1).
Regarding claim 9, Toyota Motor discloses a rotary electric machine comprising the stator of the rotary electric machine according to claim 8 (as shown in figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota Motor.
(1) Regarding claim 2, Toyota Motor discloses the insulating member according to claim 1.  
(2) The cited structure does not show wherein the exposed section is provided at a place opposite to a first slot surface facing inward in a radial direction of the iron core among inner surfaces of the iron core surrounding the slot.
(3) Toyota Motor teaches an embodiment (figures 3, 4a and 4b) of an insulation material that is provided at a place opposite to a first slot surface facing inward in a radial direction of the iron core among inner surfaces of the iron core surrounding the slot. It would obvious to use the inventive embodiment of the insulating member in the places the other disclosed embodiment disposes an insulating member.
(4) The two embodiments by Toyota Motor may be combined wherein the exposed section is provided at a place opposite to a first slot surface facing inward in a radial direction of the iron core among inner surfaces of the iron core surrounding the slot.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that extending the location of the insulating member would be a matter of obvious design choice. 
Claim 3, the insulating member according to claim 1, wherein the slot has a rectangular shape extending in the radial direction of the iron core when viewed in the axial direction, and the exposed section is provided at a place opposite to a first corner portion between the first slot surface facing inward in the radial direction and a second slot surface facing in a circumferential direction of the iron core among the inner surfaces of the iron core, is rejected for the reasons applied to claim 2.  If the insulating member by Toyota Motor is used throughout the slot there would be exposed portions in the position indicated. 
Claim 4, the insulating member according to claim 1, wherein the exposed section is provided at a place opposite to a second corner portion formed at a radially inner end portion of the iron core in the second slot surface facing in the circumferential direction of the iron core among the inner surfaces of the iron core is rejected for the reasons applied to claims 2 and 3.  If the insulating member by Toyota Motor is used throughout the slot there would be exposed portions in the position indicated.
Claim 7, the insulating member according to claim 1, wherein the insulating base material is provided with a fold, and the exposed section is provided at a place corresponding to the fold is rejected for the reasons applied to claims 2, 3 and 4.  If the insulating member by Toyota Motor is used throughout the slot there would be exposed portions in the position indicated. Toyota Motor teaches in the embodiment of figure 3 where the insulating portion has folds if the construction of figure 5 is used there would be exposed portion at the folds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
The examiner has to carefully review all the references he discovers.  Since the broadest reasonable interpretation of claim 1 reads on Toyota Motor, the rejection was necessary.  The examiner notes that the applicant’s sheet shaped insulation layer has smooth first and second surfaces and the insulation layer is applied in a continuous planar layer to the sheet shaped insulation layer. The examiner suggests the applicant explore these further limitations already found in the applicant’s disclosure, in view to an amended response. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 4, 2021